ORDER

PER CURIAM.
Keith Robinson (“defendant”) appeals from the judgment entered after a jury convicted him of involuntary manslaughter. Defendant contends that the trial court erred in admitting a number of exhibits and in admitting the testimony of Dr. Jane *887Turner (“Dr. Turner”), the assistant medical examiner.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).